USCA4 Appeal: 21-6551      Doc: 15         Filed: 09/12/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6551


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        GABRIEL DANIEL MORRISON-MITCHELL, a/k/a G,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Mark S. Davis, Chief District Judge. (4:12-cr-00010-MSD-LRL-2)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Gabriel Daniel Morrison-Mitchell, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6551      Doc: 15          Filed: 09/12/2022     Pg: 2 of 2




        PER CURIAM:

               Gabriel Daniel Morrison-Mitchell appeals the district court’s order denying his

        motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by

        the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. On appeal, we confine

        our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

        Morrison-Mitchell’s informal brief does not challenge the basis for the district court’s

        disposition, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

        775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

        Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

        we affirm the district court’s judgment. We deny Morrison-Mitchell’s request to place his

        appeal in abeyance for a district court decision on a subsequently filed motion for

        compassionate release as moot. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2